Exhibit 16.1malonebailey LLPCertified Public Accounting FirmJuly 15, 2016United States Securities and Exchange Commissiontreet NEWashington, DC 20549We have read the statements under Item 4.01 of the Current Report on Form 8-K of Satya Worldwide, Inc. to be filed with the Securities and Exchange Commission on or about July 15, 2016. We agree with all statements pertaining to us. We have no basis on which to agree or disagree with the other statements contained therein./s/ malonebailey LLP malonebailey LLPwww.malonebailey.com Houston, Texas
